DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Response to Amendment
The Amendment filed 02/08/2021 has been entered. Claims 1 and 10 have been amended. Claims 3-9 have been previously canceled. Claims 1-2 and 10-11 are pending in this application. 

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive / moot because the arguments do not apply to any of the references being used in the current rejection.
Please note: the amendment is still confusing and hence the examiner issues 112 b.
The examiner believes that the applicant is claiming the alternative arrangement (P. 38), the method 1100 may determine an edge flag value specifying the chroma boundary for the vertical split, to be stored at location(s) in the edge flag array corresponding to the chroma edge flag array. In such an alternative arrangement, a possible enumeration for the edge flag value is as follows:


1: De-block luma and chroma edge 
2: De-block chroma edge
Which is presented by Fig. 12, where the luma block of size 32x32 and the deblocking is applied to the external edge (1206); while the chroma has two blocks 16x16 each; hence the deblocking is applied the external edge (1216) and to an internal edge (1218) without applying it to a corresponding luma edge (1204).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1-2 and 10-11 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-3 of the parent patent US9532054 in view of Van der Auwera et al.  (US 20130188744 A1), hereinafter VanderAuwera1. Although the claims at issue are not identical, they are not patentably distinct from each other, where VanderAuwera1 teaches applying luma deblocking and chroma deblocking ([0053][0054]; Fig. 5). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it recites the limitation :
“applying de-blocking to the determined chroma boundary…. without applying de- blocking to a corresponding luma boundary”. The claim is confusing and did not define what is the corresponding boundary, according to the specification (P. 38 and Figures 11-12), this 
“applying de-blocking to the determined luma boundary in the second transform unit of the video data depending on the determined second flag value for the determined luma boundary, with applying de-blocking to the chroma boundary of the second transform unit”. The examiner is indefinite about this limitation. According to the previous limitations, the second transform unit contains the luma samples!!!
Regarding claim 10, it recites the term “de-blocking to the determined chroma boundary… “applying de-blocking to the determined chroma boundary…. for the determined chroma boundary, without de-blocking to a corresponding boundary for a second channel of the colour channels”. The claim is confusing and did not define what is the corresponding boundary, according to the specification (P. 38 and Figures 11-12), this chroma boundary (1218) represents between chroma blocks boundary, while the corresponding luma boundary (1204) represents an internal boundary to the luma boundary. Applicants needs to rephrase to reflect the required meaning. 
Also for the term “the determined chroma boundary”, there is insufficient antecedent basis for this limitation in claim 10.
“applying de-blocking to the determined luma boundary in the second transform unit of the video data depending on the determined second flag value for the determined luma boundary, with applying de-blocking to the chroma boundary of the second transform unit
Regarding claim 11, it recites the term “the size of the transformation unit”. There is insufficient antecedent basis for this limitation in claim 10 or claim 11. Please note amended claim 10 is reciting “a first transformation unit” and “a second transformation unit”.
Regarding claims 2 and 11, dependent claims are rejected based on their dependency from the rejected claims 1 and 10.

Claims 1-2 and 10-11 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Van der Auwera et al.  (US 20130188744 A1), hereinafter VanderAuwera1.
Regarding claim 1 (as best understood by the examiner), 
VanderAuwera1 teaches a method of performing de-blocking filtering on a picture of video data (techniques for deblocking video data [0007]), the method comprising: receiving the video data having colour “luma and chroma” channels (obtaining an array of sample values, wherein the array is formatted according to a 4:2:2 chroma format [0008]), 
determining a size of a first transform unit containing a plurality of chroma sample arrays for  chroma channels of the colour channels; determining a size of a second transform unit containing a luma sample array for a luma channel of the colour channels (for a coding unit formatted according to the 4:2:2 format, the width of an array of samples for the luma component is twice that of the width of an array of samples for each chroma component, but the height of the array of samples for the luma component is equal to the height of an array of samples for each chroma component [0044]; a 16 x 16 CU formatted according to the 4:2:2 sample format includes 16 x 16 samples of luma components and 8 x 16 samples for each chroma component. Further, as described above, a CU may be partitioned into smaller CUs. For example, the CU may be partitioned into four 8 x 8 CUs, where each CU includes 8 x 8 samples for the luma component and 4 x 8 samples for each chroma component [0047]; Fig. 3);
determining a chroma boundary of the first transform unit for the chroma channels corresponding to the determined size of the first transform unit and determining a first flag value for the determined chroma boundary of the first transform unit (The H.264 standard recommendation specifies that an in-loop deblocking filter may be applied to boundaries depending on the chroma format and transform sizes. In H.264, available transform sizes include 4 X 4 and 8 X 8. … if ChromaArrayType is equal to 2 “4:2:2 format”, the solid bold vertical chroma edges are filtered and both types, the solid bold and dashed bold horizontal chroma edges are filtered [0053][0054]; Fig. 5);
(transform_size_8x8_flag is equal to 1), only the solid bold luma edges are filtered [0053][0054]; Fig. 5);
applying de-blocking to the determined chroma boundary of the first transform unit of the video data depending on the determined first flag value for the determined chroma boundary, without applying de-blocking to a corresponding luma boundary (transform_size_8x8_flag is equal to 1), only the solid bold luma edges are filtered; if ChromaArrayType is equal to 2 “4:2:2 format”, the solid bold vertical chroma edges are filtered and both types, the solid bold and dashed bold horizontal chroma edges are filtered [0053][0054]; Fig. 5. The dashed bold horizontal chroma edges are filtered “deblocking”, while the corresponding luma edges are not filtered).
and applying de-blocking to the determined luma boundary in the second transform unit of the video data depending on the determined second flag value for the determined luma boundary, with applying deblocking to the chroma boundary of the second transform unit (transform_size_8x8_flag is equal to 1), only the solid bold luma edges are filtered; if ChromaArrayType is equal to 2 “4:2:2 format”, the solid bold vertical chroma edges are filtered and both types, the solid bold and dashed bold horizontal chroma edges are filtered [0053][0054]; Fig. 5. The solid bold luma edges and the solid bold chroma edges are filtered “deblocking”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cases VanderAuwera1 to be in form of flag values that represents the various cases. The motivation would be obvious alternative representation with predictive results of efficient “explicit” handling of various cases for filtering “deblocking”.
Regarding claim 2, 
VanderAuwera1 teaches all the features of claim 1, as outlined above. 
VanderAuwera1 further wherein the size of the transform unit is determined based on a hierarchical level of a transform unit ([0037][0040][0041]). 
Regarding claims 10-11 are rejected under the same reasoning as claims 1-2 respectively by considering luma as one color channel and chroma as another color channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.